    Case 1:19-mc-20493-UU Document 1-32 Entered on FLSD Docket 02/06/2019 Page 1 of 3




From: Berlin, Amie R.
Sent: Friday, December 14, 2018 4:15 PM
To: Lorne Berkeley
Cc: Ari Sweetbaum; Weissman, Jessica
Subject: Re:

Thank you for your response. I wonder if could please explain what you mean when you say the subpoena is
untimely and there is a statute of limitations issue. I’d like to understand which statute of limitations or timing
issue you are referring to.

Thank you,
Amie

On Dec 14, 2018, at 3:42 PM, Lorne Berkeley <lberkeley@drbdc-law.com> wrote:

                       Aime:

                       Thank you for your below email.

                       After careful consideration, at this point in time, Ms. Marin is not
                       able to respond to the subpoena based upon her good faith
                       objections to its validity (outside the statute of limitations) and
                       breadth. As we were advised in our recent conference call, the SEC
                       is unwilling to provide any additional information concerning the
                       circumstances surrounding the issuance of the subpoena, the
                       grounds which give rise to its issuance, or the focus/scope of the
                       investigation.

                       When comparing the subpoena and the order of investigation, there
                       does not appear to be a nexus or causal connection between the
                       order of investigation and the documents being requested. Our
                       client believes that the subpoena is untimely and is otherwise
                       overbroad. Unless our client can reach agreement with the
                       SEC, our client intends to have a judge review the subpoena’s
                       validity and breadth.

                       I am available to discuss further if you would like and in the
                       interim, all of my client’s rights are reserved.

                       Have a good weekend.
                                                          1                                                 31
Case 1:19-mc-20493-UU Document 1-32 Entered on FLSD Docket 02/06/2019 Page 2 of 3




  Please excuse any typographical errors as this is being sent from my iPhone using voice to text.
  Thank you.


  Lorne E. Berkeley, Esq
  Daniels Rodriguez Berkeley Daniels & Cruz, P.A.
  4000 Ponce de Leon Blvd.
  Suite 800
  Coral Gables, Fl. 33146
  (305) 448-7988
  email: LBerkeley@drbdc-law.com
  Website: http://www.drbdc-law.com
  Bio: http://drbdc-law.com/lorne-e-berkeley/




  On Dec 13, 2018, at 4:03 PM, Berlin, Amie R. <BerlinA@sec.gov> wrote:

         Lorne and Ari,

         I wonder whether we are still speaking tomorrow about the subpoena. If so, please
         let us know what times you are available and we will call you then.

         Thank you,
         Amie



         On Dec 10, 2018, at 10:35 PM, Berlin, Amie R. <BerlinA@sec.gov> wrote:


                 Lorne and Ari,


                 It was nice speaking with you today. Below please find a few cases
                 about the issue we discussed,the scope of authority to issue
                 subpoenas under a Formal Order. Please let me know if you would
                 like to discuss this.


                 - Amie



                 SEC v. Jerry T. O’Brien, Inc., 467 U.S. 735, 745 (1984) (“It
                 appears, in short, that Congress intended to vest the SEC with
                 considerable discretion in determining when and how to

                                                  2
Case 1:19-mc-20493-UU Document 1-32 Entered on FLSD Docket 02/06/2019 Page 3 of 3
              investigate possible violations of the statutes administered by the
              S.E.C..”);


              SEC v. Dresser Indus., Inc., 628 F.2d 1368, 1380 (D.C. Cir. 1980)
              (given the S.E.C.’s broad statutory mandate to investigate, there
              was “virtually no possibility” the S.E.C. exceeded its authority in
              issuing an investigative subpoena);


              United States v. Florida Azalea Specialists, 19 F.3d 620, 624 (11th
              Cir. 1994) (The measure of relevance used in subpoena
              enforcement actions is “quite broad.”);


              SEC v. Arthur Young & Co., 584 F.2d 1018, 1029 (D.C. Cir.
              1978) (a district court may enforce a subpoena so long as the
              materials sought are not clearly irrelevant or immaterial).




                                                3
